Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 23, 2020

                                      No. 04-19-00742-CR

                                   Richard Paul SHATLAW,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6876
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
         The clerk’s record was originally due December 17, 2019. On December 18, 2019, the
district clerk filed a notification of late record requesting an extension until January 17, 2020.
On December 20, 2019, we granted the district clerk’s request and ordered the clerk’s record due
by January 17, 2020. On that day, the district clerk filed a second notification of late record
requesting an extension until January 31, 2020. After consideration, we GRANT the request and
ORDER the clerk’s record due by January 31, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court